Name: Regulation (EEC) No 1594/72 of the Commission of 26 July 1972 amending Regulation No 282/67/EEC and Regulation (EEC) No 189/68 on oil seeds which have been the subject of intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 747 No L 169/18 Official Journal of the European Communities 27.7.72 REGULATION (EEC) No 1594/72 OF THE COMMISSION of 26 July 1972 amending Regulation No 282/67/EEC and Regulation (EEC) No 189/68 on oil seeds which have been the subject of intervention HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for Article 7 of Regulation No 282/67/EEC : 'The price to be paid to the seller shall be that ruling on the day of delivery, adjusted in accordance with Article 6, for goods delivered free-at-warehouse not unloaded, the weight of which shall be determined in accordance with the method defined in the Annex to Regulation (EEC) No 1204/72, and subject to the price increases and reductions set out in Annex I. ' THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by Regulation (EEC) No 2727/71 ,2 and in particular Article 26 (3 ) thereof ; Whereas Commission Regulation No 282/67/EEC3 of 11 July 1967 on detailed rules for intervention for oil seeds, as last amended by Regulation (EEC) No 1477/71 ,4 and Commission Regulation (EEC) No 189/685 of 16 February 1968 on certain detailed rules for the disposal of oil seeds bought in by intervention agencies provide for the application of price increases and reductions for seeds offered for intervention or disposed of by intervention agencies and which do not correspond to the standard quality ; Whereas the effect of the present price increases and reductions is to handicap superior quality seeds ; whereas, to avoid this , the system in force should be amended by providing for price increases and reductions only in respect of the oil content of seeds the weight of which has been adjusted in accordance with the method defined in the Annex to Commission Regulation (EEC) No 1204/72 ® of 7 June 1972 laying down detailed rules for the application of the subsidy system for oil seeds ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats ; Article 2 The Annex to this Regulation shall be substituted for Annex I to Regulation No 282/67/EEC. Article 3 The following shall be substituted for Article 5 (2) of Regulation (EEC) No 189/68 : '2 . When the seeds offered are not of the standard quality for which the intervention prices are fixed, their weight shall be determined in accordance with the method defined in the Annex to Regulation (EEC) No 1204/72 and the price increases and reductions listed in Annex I to Regulation No 282/67/EEC shall apply to their selling price.' Article 4 OJ No 172, 30.9.1966, p. 3025/66. OJ No L 282, 23.12.1971, p. 8. OJ No 151 , 13.7.1967, p. 1 . OJ No L 156, 13.7.1971, p. 7. OJ No L 43, 17.2.1968, p . 7. OJ No L 133, 10.6.1972, p. 1 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . 748 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 Tuly 1972 . For the Commission The President S. L. MANSHOLT ANNEX I I. Colza and rape seed Oil content Price increase or reduction of 0-014 units of account per 0-100 kg of oil below or above 42 kg contained in 100 kg of seeds, the weight of which has been determined by the method defined in the Annex to Commission Regulation (EEC) No 1204/72, and the oil content of which has been adjusted accordingly. II . Sunflower seed Oil content Price increase or reduction of 0-023 units of account per 0-100 kg of oil below or above 40 kg contained in 100 kg of seeds, the weight of which has been determined by the method defined in the Annex to Commission Regulation (EEC) No 1204/72, and the oil content of which has been adjusted accordingly.